EXAMINER'S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these E/As was given in a 2-25-22 interview with agent C.S. Everett (# 80056). The application has been amended as follows:
Claim 1 is re-written to conclude with a period immediately after “m is an integer selected from 0 or 1” - i.e. all text thereafter (specifically, from “; or, ii. a mixture…” all the way to “…R8 or R9 is a C1-10alkoxyalcohol or a C1-10 alkanol group.”) is deleted.
Claims 2-7, 16-18, and 20 are canceled.

Claim Objections/Potentially Allowable Subject Matter
Applicant's 2-14-22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 2-14-22 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 2-14-22 arguments vis-à-vis rejections under 35 U.S.C. 103 employing Streitberger et al., US 2006/0045830 (published 3/2/06) (“’830”) as the primary reference therefor, simply stating that the rejections were addressed by the 2-14-22 claim amendments, have been fully considered but are moot in view of the E/As above, which overcame said rejections.  Said rejections are withdrawn only in view of the E/As above.

Allowable Subject Matter
Claims 1 and 9-15 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be ‘830, whose teachings and suggestions are in the 11-10-21 Office Action.  ‘830 does not teach or suggest the claim’s requirement of employing ≥15 wt% of an N-dialkylaminoalkyl-pyrrolidone in its process, however.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 25, 2022
Primary Examiner
Art Unit 1736